 



Exhibit 10.17
PATRIOT COAL CORPORATION
2007 LONG-TERM EQUITY INCENTIVE PLAN
ARTICLE 1
PURPOSE AND EFFECTIVE DATE
     1.1 Purpose. Patriot Coal Corporation (the “Company”) hereby establishes
the Patriot Coal Corporation 2007 Long-Term Equity Incentive Plan (the “Plan”)
to enable and encourage officers, key employees, directors, independent
contractors and other service providers that serve the Company and such
subsidiaries of the Company as the Administrator designates to acquire shares of
common stock, $0.01 par value, of the Company (the “Common Stock”), or to
receive monetary payments based on the value of such Common Stock or based on
the achievement of certain goals on a basis mutually advantageous to such
individuals and the Company and therefore to provide an incentive for such
individuals to contribute to the success of the Company and align their
interests with the interests of the Company shareholders.
     1.2 Effective Date. This Plan shall be effective as of the date it is
adopted by the Board of Directors of the Company (the “Board”), subject only to
approval by the stockholder(s) of the Company within twelve months before or
after the adoption of the Plan by the Board (which is expected to occur before
the Company is spun off from Peabody Energy Corporation).
ARTICLE 2
ADMINISTRATION
     2.1 Administrator. The Plan shall be administered by the Board or the
Compensation Committee of the Board as determined by the Board (the
“Administrator”). To the extent required by law, insofar as the Administrator is
responsible for granting Awards (as defined in Article 5) to Participants (as
defined in Article 4), it shall consist solely of two or more directors, each of
whom is a “non-employee director” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, and an “outside director” within
the contemplation of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).
     2.2 Award Administration. The authority to select persons eligible to
participate in the Plan, to grant Awards in accordance with Article 5 of the
Plan, and to establish the timing, pricing, amount and other terms and
conditions of such Awards (which need not be uniform with respect to the various
Participants or with respect to different Awards to the same Participant), shall
be exercised by the Administrator in its sole discretion. An Award under this
Plan shall be evidenced by an Award agreement that shall set forth the terms and
conditions applicable to that Award. In the event of any inconsistency between
the terms of such an Award agreement and terms of this Plan, the terms of the
Plan shall prevail.
     2.3 Administrator Authority. Subject to the other provisions of the Plan,
the Administrator shall have exclusive authority to interpret and administer the
Plan, to establish appropriate rules relating to the Plan, to delegate some or
all of its authority under the Plan to the

 



--------------------------------------------------------------------------------



 



extent permitted by law, and to take all such steps and make all such
determinations in connection with the Plan and the benefits granted pursuant to
the Plan as it may deem necessary or advisable. Any decision of the
Administrator in the interpretation and administration of the Plan, as described
herein, which is made in good faith, shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned
(including, but not limited to, Participants and their beneficiaries or
successors). The Administrator shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions).
ARTICLE 3
STOCK AVAILABLE UNDER PLAN
     3.1 Number of Shares. Subject to the provisions of Section 6.1 (relating to
adjustment for changes in capital stock), an aggregate number of two million six
hundred thousand (2,600,000) shares of Common Stock of the Company shall be
available for issuance under the Plan. The shares of Common Stock issued under
the Plan may be authorized but unissued shares or shares reacquired by the
Company, including shares purchased in the open market or in private
transactions. Notwithstanding anything herein to the contrary, the aggregate
number of shares of Common Stock available for issuance under the Plan may be
increased only by the Board, subject to the approval of the Company’s
shareholders, in accordance with Section 9.2.
     The term “Plan Maximum,” as used in the Plan, means the number of shares of
Common Stock that are available for issuance under the Plan. Stock underlying
outstanding Awards will reduce the Plan Maximum. Shares of Common Stock
underlying expired, canceled or forfeited Awards shall be added back to the Plan
Maximum. The following additional rules shall apply to shares of Common Stock
underlying the specified types of Awards:
     (a) Stock Options. When the exercise price of stock options is paid by
delivery of shares of Common Stock of the Company, or if the Administrator
approves the withholding of shares from a distribution in payment of the
exercise price and/or applicable tax withholding, the Plan Maximum shall be
reduced by the net (rather than the gross) number of shares of Common Stock
issued pursuant to such exercise. If the Administrator approves the payment of
cash to an optionee equal to the difference between the Fair Market Value and
the exercise price of stock subject to an option, the number of shares with
respect to which such payment is applicable shall be added back to the Plan
Maximum.
     (b) Stock Appreciation Rights. When a stock appreciation right is exercised
and paid in shares of Common Stock, the Plan Maximum shall be reduced by the net
number of shares of Common Stock issued pursuant to such exercise (rather than
the gross number of shares of Common Stock underlying such Award). If a stock
appreciation right is exercised for or otherwise settled in cash, the number of
shares with respect to which such payment is applicable shall be added back to
the Plan Maximum.

2



--------------------------------------------------------------------------------



 



     (c) Restricted Stock. Restricted Stock issued pursuant to the Plan will
reduce the Plan Maximum while such stock is outstanding, even while it is
subject to restrictions. Shares of Restricted Stock shall be added back to the
Plan Maximum if such Restricted Stock is forfeited or is returned to the Company
as part of an exchange or a restructuring of Awards granted pursuant to this
Plan or to the extent the Administrator approves of the withholding of a portion
of such shares to satisfy tax withholding requirements.
     (d) Other Awards. If an Award that otherwise reduces the Plan Maximum is
settled in cash, the number of shares with respect to which such payment is
applicable shall be added back to the Plan Maximum.
     3.2 Individual Award Limitation. The maximum number of shares of Common
Stock or stock-based units subject to any Awards that may be granted under this
Plan in any calendar year to any individual shall not exceed seven hundred and
fifty thousand (750,000) shares or units (as adjusted in accordance with
Section 6.1).
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
     The individuals eligible to participate in the Plan consist of such
officers, key employees, directors, independent contractors and other service
providers of the Company or any designated subsidiary as the Administrator in
its sole discretion determines (with such individuals who are selected to
receive Awards referred to herein as “Participants”); provided, however, that,
in the case of NQSOs and SARs, a designated subsidiary shall include only a
subsidiary that would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to a Participant. Designation of a Participant in any year shall not require the
Administrator to designate such person to receive an Award in any other year or
to receive the same type or amount of Awards as granted to the Participant in
any other year or as granted to any other Participant in any year. The
Administrator shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Awards.
ARTICLE 5
TYPES OF AWARDS
     The following benefits (“Awards”) may be granted under the Plan:
(i) restricted stock (“Restricted Stock”); (ii) incentive stock options
(“ISOs”); (iii) nonqualified stock options (“NQSOs”); (iv) stock appreciation
rights (“SARs”); (v) performance awards (“Performance Awards”); (vi) restricted
stock units (“Restricted Stock Units”); and (vii) deferred stock units
(“Deferred Stock Units”), all as described below.
     5.1 Restricted Stock. Restricted Stock is Common Stock of the Company
issued or transferred under the Plan (other than upon exercise of stock options
or as Performance Awards) at any purchase price less than the Fair Market Value
thereof on the date of issuance or transfer, or as a bonus, subject to such
terms and conditions set forth in a Restricted Stock agreement as

3



--------------------------------------------------------------------------------



 



may be established by the Administrator in its sole discretion. In the case of
any Restricted Stock Award:
     (a) The purchase price, if any, will be determined by the Administrator.
     (b) The restriction period shall be established by the Administrator.
     (c) Restricted Stock may be subject to (i) restrictions on the sale or
other disposition thereof; (ii) rights of the Company to reacquire such
Restricted Stock at the purchase price, if any, originally paid therefor upon
termination of the Participant’s service within specified periods;
(iii) representation by the Participant that he or she intends to acquire
Restricted Stock for investment and not for resale; (iv) forfeiture provisions
or vesting requirements based on the Participant’s continued service or the
attainment of specified performance objectives; and (v) such other restrictions,
conditions and terms as the Administrator deems appropriate. Notwithstanding the
foregoing, with respect to any Restricted Stock grant, the Administrator shall
not establish a period of restriction or vesting period of less than two years
following the date such Restricted Stock is granted, subject to such accelerated
vesting or lapse of restriction on the basis of death, Disability, or Change of
Control as the Administrator shall deem appropriate.
     (d) Unless otherwise provided by the Administrator, the Participant shall
be entitled to all dividends paid with respect to Restricted Stock during the
period of restriction and shall not be required to return any such dividends to
the Company in the event of the forfeiture of the Restricted Stock.
     (e) Unless otherwise provided by the Administrator, the Participant shall
be entitled to vote the Restricted Stock during the period of restriction.
     (f) The Administrator shall determine whether Restricted Stock is to be
delivered to the Participant with an appropriate legend imprinted on the
certificate or whether the shares are to be issued in the name of a nominee or
deposited in escrow pending removal of the restrictions.
     5.2 Incentive Stock Options. ISOs are options to purchase shares of Common
Stock that satisfy the requirements of Code Section 422. ISOs are awarded to
employees of the Company or any of its subsidiaries (as defined in Code
Section 424(f)) to purchase shares of Common Stock at not less than 100% of the
Fair Market Value of the shares on the date the option is granted (110% if the
optionee owns stock possessing more than 10% of the combined voting power of all
owners of stock of the Company or a subsidiary), subject to such terms and
conditions set forth in an option agreement as may be established by the
Administrator in its sole discretion or that are required to conform to the
requirements of Code Section 422 (including the requirement that no ISO be
exercisable more than ten years (five years if the Participant owns stock
possessing more than 10% of the total combined voting power of the outstanding
stock of the Company or a subsidiary) after the date the ISO is granted. Such
purchase price may be paid: (i) in cash or a cash equivalent; (ii) in the
discretion of the Administrator, by the delivery of shares of Common Stock
already owned by the participant for at least six months; (iii) in the

4



--------------------------------------------------------------------------------



 



discretion of the Administrator, unless otherwise prohibited by law, by using
shares of Common Stock that the Participant otherwise would have received upon
exercise of the option (which method may be restricted to a cashless exercise
procedure involving a broker or dealer approved by the Administrator); or
(iv) in the discretion of the Administrator, by a combination of any of the
foregoing, in the manner and subject to the restrictions provided in the option
agreement.
     The maximum number of shares of Common Stock that may be granted in the
form of an ISO in any calendar year to any individual shall not exceed one
hundred thousand (100,000) shares (as adjusted in accordance with Section 6.1).
The aggregate fair market value (determined as of the time an option is granted)
of the stock with respect to which ISOs are exercisable for the first time by an
optionee during any calendar year (under all option plans of the Company and its
subsidiary corporations) shall not exceed $100,000.
     An option agreement shall indicate on its face whether it is intended to be
an agreement for an ISO or an NQSO (as described below). The grant of a stock
option shall be effective on the date determined by the Administrator.
     5.3 Nonqualified Stock Options. NQSOs are stock options to purchase shares
of Common Stock that do not constitute ISOs and are awarded at purchase prices
established by the Administrator on the date the options are granted, subject to
such terms and conditions set forth in an option agreement as may be established
by the Administrator in its sole discretion; provided, however, that the
purchase price with respect to any option granted under this Section 5.3 shall
not be less than 100% of the Fair Market Value of the underlying shares of
Common Stock on the date the option is granted. The purchase price may be paid:
(i) in cash or a cash equivalent; (ii) in the discretion of the Administrator,
by the delivery of shares of Common Stock already owned by the Participant for
at least six months; (iii) in the discretion of the Administrator, unless
otherwise prohibited by law for the Company or the Participant, by using shares
of Common Stock that the Participant otherwise would have received upon exercise
of the option (which method may be restricted to a cashless exercise procedure
involving a broker or dealer approved by the Administrator); or (iv) in the
discretion of the Administrator, by a combination of any of the foregoing, in
the manner and subject to the restrictions provided in the option agreement.
     5.4 Stock Appreciation Rights. A SAR is the right to receive all or a
portion of the difference between the Fair Market Value of a share of Common
Stock at the time of exercise of the SAR and the exercise price of the SAR
established by the Administrator, subject to the terms and conditions set forth
in a SAR agreement as established by the Administrator in its sole discretion;
provided, however, that the exercise price shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the date of grant. At the time
of grant, the Administrator may establish, in its sole discretion, a maximum
amount per share that will be payable upon exercise of a SAR, and may impose
conditions on exercise of a SAR. At the discretion of the Administrator, payment
for SARs may be made in cash or shares of Common Stock of the Company, or in a
combination thereof. SARs will be exercisable not later than ten years after the
date they are granted and will expire in accordance with the terms established
by the Administrator.

5



--------------------------------------------------------------------------------



 



     5.5 Performance Awards.
     (a) Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and its timing, may be subject to
performance conditions specified by the Administrator. The Administrator may use
business criteria and other measures of performance it deems appropriate in
establishing any performance conditions, and may exercise its discretion to
reduce or increase amounts payable under any Award subject to performance
conditions, except as limited under Section 5.5(b) and 5.5(c) hereof in the case
of a Performance Award intended to qualify under Code Section 162(m).
     (b) Performance Awards Granted to Designated Covered Employees. If the
Administrator determines that a Performance Award to be granted to a person the
Administrator regards as likely to be a “covered employee” within the meaning of
Code Section 162(m) (“Covered Employee”) should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant and/or settlement
of such Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 5.5(b).
     (i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to such criteria, as specified by the
Administrator consistent with this Section 5.5(b). Performance goals shall be
objective and shall otherwise satisfy the requirements of Code Section 162(m),
including the requirement that the level or levels of performance targeted by
the Administrator result in the performance goals being “substantially
uncertain.” The Administrator may determine that more than one performance goal
must be achieved as a condition to settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one Covered
Employee or to different Covered Employees.
     (ii) Business Criteria. The Administrator shall use one or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries or business units of the Company (except with respect to
the total stockholder return and earnings per share criteria), in establishing
performance goals for Performance Awards: (1) total stockholder return; (2) such
total stockholder return as compared to total return (on a comparable basis) of
a publicly available index; (3) net income; (4) pre-tax earnings; (5) EBITDA;
(6) pre-tax operating earnings after interest expense and before bonuses,
service fees, and extraordinary or special items; (7) operating margin;
(8) earnings per share; (9) return on equity; (10) return on capital;
(11) return on investment; (12) operating income; (13) earnings per share;
(14) working capital; or (15) total revenues.
     (iii) Performance Period; Timing for Establishment of Performance Goals.
Achievement of performance goals in respect of Performance Awards

6



--------------------------------------------------------------------------------



 



shall be measured over the period(s) specified by the Administrator. Performance
goals shall be established on or before the dates that are required or permitted
for “performance-based compensation” under Code Section 162(m). Notwithstanding
the foregoing, with respect to any Performance Award grant, the Administrator
shall not establish a period of restriction or vesting period of less than two
years following the date such Performance Award is granted, subject to such
accelerated vesting or lapse of restrictions on the basis of death, Disability
or Change of Control as the Administrator shall deem appropriate.
     (iv) Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards may be in cash or Common Stock, or other Awards, or other
property, in the discretion of the Administrator. The Administrator may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable in respect of a Performance Award subject to this
Section 5.5(b). The Administrator shall specify the circumstances in which such
Performance Awards shall be forfeited or paid in the event of a termination of
employment prior to the end of a performance period or settlement of Performance
Awards, and other terms relating to such Performance Awards. The Performance
Award agreement shall specify the time and form of payment of the Performance
Awards, including the six-month payment delay for specified employees, if
applicable, in accordance with Code Section 409A and the regulations and other
guidance in effect thereunder.
     (c) Written Determinations. All determinations by the Administrator as to
the establishment of performance goals and the potential Performance Awards
related to such performance goals and as to the achievement of performance goals
relating to such Awards shall be made in writing in the case of any Award
intended to qualify under Code Section 162(m). The Administrator may not
delegate any responsibility relating to such Performance Awards.
     5.6 Restricted Stock Units. A Restricted Stock Unit is a hypothetical share
of Common Stock of the Company with a value equal to the Fair Market Value of a
share of Common Stock. A Participant who receives a Restricted Stock Unit Award
has the right to receive the value of the Restricted Stock Units, subject to the
terms and conditions set forth in a Restricted Stock Unit agreement as
established by the Administrator in its sole discretion. At the discretion of
the Administrator, payment for Restricted Stock Units may be made in cash or
shares of Common Stock of the Company, or in a combination thereof. In the case
of any Restricted Stock Unit Award:
     (a) The restriction period shall be established by the Administrator.
     (b) Restricted Stock Units may be subject to (i) forfeiture provisions or
vesting requirements based on the Participant’s continued service or the
attainment of specified performance objectives and (ii) such other restrictions,
conditions and terms as the Administrator deems appropriate. Notwithstanding the
foregoing, with respect to any

7



--------------------------------------------------------------------------------



 



Restricted Stock Unit grant, the Administrator shall not establish a period of
restriction or vesting period of less than two years following the date of such
Restricted Stock Unit grant, subject to such accelerated vesting or lapse of
restriction on the basis of death, Disability, or Change of Control as the
Administrator shall deem appropriate.
     (c) The Administrator may, in its discretion, provide for payments in cash
or adjustment in the number of Restricted Stock Units equivalent to the
dividends the Participant would have received if he or she held shares of Common
Stock instead of Restricted Stock Units. Any such dividend equivalents paid in
cash shall be credited to a bookkeeping account in the Participant’s name and
shall be subject to all of the forfeiture provisions, vesting requirements and
other restrictions, conditions and terms that apply to the Restricted Stock
Units.
     (d) The Restricted Stock Unit agreement shall specify the time and form of
payment of the Restricted Stock Units, including the six-month payment delay for
specified employees, if applicable, in accordance with Code Section 409A and the
regulations and other guidance in effect thereunder.
     5.7 Deferred Stock Units. A Deferred Stock Unit is a hypothetical share of
Common Stock of the Company with a value equal to the Fair Market Value of a
share of Common Stock. A Participant who receives a Deferred Stock Unit Award
has the right to receive the value of the Deferred Stock Units, subject to the
terms and conditions set forth in a Deferred Stock Unit agreement as established
by the Administrator in its sole discretion. At the discretion of the
Administrator, payment for Deferred Stock Units may be made in cash or shares of
Common Stock of the Company, or in a combination thereof, and such payment shall
be made at the time or times specified in the Deferred Stock Unit agreement. In
the case of any Deferred Stock Unit Award:
     (a) Deferred Stock Units may be subject to (i) forfeiture provisions or
vesting requirements based on the Participant’s continued service or the
attainment of specified performance objectives and (ii) such other restrictions,
conditions and terms as the Administrator deems appropriate.
     (b) The Administrator may, in its discretion, provide for payments in cash
or adjustment in the number of Deferred Stock Units equivalent to the dividends
the Participant would have received if he or she held shares of Common Stock
instead of Deferred Stock Units. Any such dividend equivalents paid in cash
shall be credited to a bookkeeping account in the Participant’s name and shall
be subject to all of the forfeiture provisions, vesting requirements and other
restrictions, conditions and terms that apply to the Deferred Stock Units.
     (c) The Deferred Stock Unit agreement shall specify the time and form of
payment of the Deferred Stock Units, including the six-month payment delay for
specified employees, if applicable, in accordance with Code Section 409A and the
regulations and other guidance in effect thereunder.

8



--------------------------------------------------------------------------------



 



     (d) At the discretion of the Administrator, a Participant may elect to
defer payment of a Deferred Stock Unit granted to such Participant until the
earlier of a Specified Distribution Date, or, subject to the six-month delay for
specified employees, the 30 days after the date the Participant incurs a
Termination of Employment. All deferral elections under this Section 5.7(d)
shall be submitted to the Administrator by the Participant in writing on a
Deferral Election Form to be supplied and approved by the Administrator (the
provisions of which Deferral Election Form are hereby incorporated herein by
reference and made a part hereof) and shall be effective upon receipt and
acceptance by the Administrator. A deferral election with respect to a Deferred
Stock Unit shall be made not later than December 31 of the calendar year
preceding the calendar year in which such Deferred Stock Unit is granted. All
Deferral Election Forms filed under this Section 5.7(d) shall be irrevocable.
ARTICLE 6
AWARD ADJUSTMENT, SUBSTITUTION AND ASSUMPTION
     6.1 Adjustment or Substitution. Subject to Section 6.3, in the event of any
Company stock dividend, stock split, combination or exchange of shares,
recapitalization or other change in the capital structure of the Company,
corporate separation or division of the Company (including, but not limited to,
a split-up, spin-off, split-off or distribution to Company stockholders other
than a normal cash dividend), sale by the Company of all or a substantial
portion of its assets (measured on either a stand-alone or consolidated basis),
reorganization, rights offering, partial or complete liquidation, or any other
corporate transaction, Company share offering or other event involving the
Company and having an effect similar to any of the foregoing, the Administrator
shall make such substitution or adjustments in the (i) number and kind of shares
that may be delivered under the Plan, (ii) additional maximums imposed in the
Plan, (iii) number and kind of shares subject to outstanding Awards,
(iv) exercise price of outstanding stock options and stock appreciation rights
and (v) other characteristics or terms of the Awards as it may deem appropriate
in its sole discretion to equitably reflect such corporate transaction, share
offering or other event; provided, however, that the number of shares subject to
any Award shall always be a whole number.
     6.2 Award Issuance or Assumption in Transaction Context. Notwithstanding
any other provision of this Plan, and without affecting the number of shares
reserved or available hereunder, the Board may authorize the issuance of Awards
or assumption of benefits in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate.
     6.3 Code Section 409A Compliance. Any adjustment, substitution, issuance or
assumption made pursuant to this Article 6 shall be made in such a manner as to
ensure that, after such adjustment, substitution, issuance or assumption, the
Awards continue not to be deferred compensation subject to Code Section 409A or,
with respect to Awards that are already subject to Code Section 409A, so as not
to violate Code Section 409A.

9



--------------------------------------------------------------------------------



 



ARTICLE 7
TRANSFER OF AWARDS
     7.1 Limited Transferability. No Award granted under the Plan to a
Participant shall be transferable other than by will or the laws of descent and
distribution; provided, however, that NQSOs granted under the Plan may be
transferred, without consideration, to a Permitted Transferee (as defined
below). Awards granted under the Plan shall be exercisable during the
Participant’s lifetime only by the Participant or a Permitted Transferee. In the
event of the death of a Participant, exercise or payment shall be made only:
     (a) by or to the Permitted Transferee, executor or administrator of the
estate of the deceased Participant or the person or persons to whom the deceased
Participant’s rights under the Award pass by will or the laws of descent and
distribution; and
     (b) to the extent that the deceased Participant or the Permitted
Transferee, as the case may be, was entitled thereto at the date of his or her
death.
     7.2 Permitted Transferee. For purposes of this Article, the term “Permitted
Transferee” shall include any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of a
Participant (including adoptive relationships); any person sharing the
Participant’s household (other than a tenant or employee); any trust in which
the Participant and any of these persons have all of the beneficial interest;
any foundation in which the Participant and any of these persons control the
management of the assets; any corporation, partnership, limited liability
Company or other entity in which the Participant and any of these other persons
are the direct and beneficial owners of all of the equity interests (provided
the Participant and these other persons agree in writing to remain the direct
and beneficial owners of all such equity interests); and any personal
representative of the Participant upon the Participant’s death for purposes of
administration of the Participant’s estate or upon the Participant’s
incompetency for purposes of the protection and management of the Participant’s
assets.
ARTICLE 8
TAXES
     The Company shall be entitled to withhold or to require the Participant or
other applicable person to pay the amount necessary to enable the Company to
remit to the appropriate government entity or entities the amount of any tax
required to be withheld from wages attributable to any amounts payable or shares
deliverable under the Plan, after notice to the person entitled to receive such
payment or delivery. The obligations of the Company under the Plan shall be
conditioned on such withholding or payment. The person entitled to any such
delivery may, unless the Administrator specifies otherwise, by notice to and
upon consent of the Administrator at the time the requirement for such delivery
is first established, elect to satisfy or have such withholding satisfied by
(i) payment of cash equal to the withholding amount, (ii) delivery of shares of
Common Stock with a Fair Market Value at the time of delivery equal to the
withholding amount, (iii) reduction of the number of otherwise deliverable
shares of

10



--------------------------------------------------------------------------------



 



Common Stock, with such reduction to be calculated based on the Fair Market
Value of the shares on the date of delivery, or (iv) a sale (by the Company, the
person or an appropriate agent) of a number of shares of Common Stock sufficient
to satisfy the tax withholding requirement.
ARTICLE 9
DURATION, AMENDMENT AND TERMINATION
     9.1 Duration of Plan. Unless the Plan is discontinued earlier by the Board
as provided herein, no Award shall be granted hereunder on or after the date
that is ten years after the date of adoption of this Plan by the Board.
     9.2 Plan Amendment or Termination. The Board may amend, alter, or terminate
the Plan at any time in its sole discretion, but no amendment, alteration or
termination shall be made that would adversely affect the rights of a
Participant under an Award theretofore granted without the Participant’s
consent, except an amendment (i) made to avoid an expense charge to the Company
or any of its subsidiaries, or (ii) made to permit the Company or any of its
subsidiaries a deduction under the Code. No such amendment shall be made without
the approval of the Company’s shareholders to the extent such approval is
required by law, agreement or the rules of any stock exchange or market on which
the Common Stock is listed.
     9.3 Award Modification. The Administrator may amend the terms of any Award
agreement previously granted, prospectively or retroactively, but no such
amendment shall adversely affect the rights of the holder thereof without the
holder’s consent. Also, by mutual agreement between the Company and a
Participant hereunder, stock options or other benefits may be granted to such
Participant in substitution and exchange for, and in cancellation of, any
benefits previously granted to such Participant under this Plan; provided,
however, that any substitution or exchange shall be made in such a manner as to
ensure that, after such substitution or exchange, the stock options or other
benefits continue not to be deferred compensation subject to Code Section 409A
(or, if such Awards are already subject to Code Section 409A, so as not to
violate Code Section 409A). To the extent that any Award granted under the Plan
would qualify under present or future laws for tax treatment that is beneficial
to a recipient, then any such beneficial treatment shall be considered within
the intent, purpose and operational purview of the Plan and the discretion of
the Administrator and, to the extent that any such Award would so qualify within
the terms of the Plan, the Administrator shall have full and complete authority
to grant Awards that so qualify (including the authority to grant,
simultaneously or otherwise, Awards that do not so qualify) and to prescribe the
terms and conditions (which need not be identical for all recipients) in respect
to the grant or exercise of any such Awards under the Plan.
ARTICLE 10
MISCELLANEOUS
     10.1 No Limitation on Other Arrangements. Nothing contained in the Plan
shall prevent the Company or any of its subsidiaries from adopting other or
additional compensation arrangements for its employees.

11



--------------------------------------------------------------------------------



 



     10.2 Participant Representation and Share Restrictions and Legends. The
Administrator may require each person purchasing or receiving shares pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend which the Administrator
deems appropriate to reflect any restrictions on transfer. All certificates for
shares of Common Stock or other securities delivered under the Plan shall be
subject to such stock transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities Exchange Commission, any stock exchange or market
on which the Common Stock is then listed and any applicable federal or state
securities law, and the Administrator may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
     10.3 Beneficiary Designation. The Administrator shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of the Participant’s death are to be
paid.
     10.4 Offset. Unless otherwise prohibited or restricted by Code Section 409A
or the regulations or other guidance in effect thereunder, in which case the
offset shall not occur or shall be structured to comply with Code Section 409A,
any amounts owed to the Company or any of its subsidiaries by a Participant of
whatever nature may be offset by the Company from the value of any shares of
Common Stock, cash or other thing of value to be transferred to the Participant
under this Plan or an Award agreement.
     10.5 Business Decisions. The grant of an Award shall in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets, or to effectuate
other similar corporate transactions.
     10.6 Conformity with Rules in Foreign Jurisdictions. To the extent that the
Administrator determines that the restrictions imposed by the Plan preclude the
achievement of the material purposes of the Awards in jurisdictions outside the
United States, the Administrator in its discretion may modify those restrictions
as it determines to be necessary or appropriate to conform to applicable
requirements or practices of jurisdictions outside of the United States.
     10.7 Headings. The headings contained in this Plan are for reference
purposes only and shall not affect the meaning or interpretation of this Plan.
     10.8 Severability. If any provision of this Plan is for any reason held to
be invalid or unenforceable, such invalidity or unenforceability shall not
effect any other provision herein and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.
     10.9 Assignment. This Plan shall inure to the benefit of and be binding
upon each successor and assign of the Company. All obligations imposed upon a
Participant, and all rights granted to the Company hereunder, shall be binding
upon the Participant’s heirs, legal representatives and successors.

12



--------------------------------------------------------------------------------



 



     10.10 Employment Agreement Supersedes Award Agreement. In the event a
Participant is a party to an employment agreement with the Company or a
subsidiary that provides for vesting or extended exercisability of equity
compensation Awards on terms more favorable to the Participant than the
Participant’s Award agreement or this Plan, the employment agreement shall be
controlling; provided that (a) if the Participant is subject to potential
liability under Section 16(b) of the Exchange Act, any terms in the employment
agreement requiring Compensation Committee of the Board, Board or stockholder
approval in order for an exemption from Section 16(b) of the Exchange Act to be
available shall have been approved by the Compensation Committee of the Board,
the Board or the stockholders, as applicable, and (b) the employment agreement
shall not be controlling to the extent the Participant and the Company agree it
shall not be controlling.
     10.11 Entire Agreement. Except as provided in Section 10.10, this Plan and
each agreement granting an Award constitute the entire agreement with respect to
the subject matter hereof and thereof, provided that in the event of any
inconsistency between this Plan and such agreement, the terms and conditions of
the Plan shall control.
     10.12 No Right to Continued Service. A Participant’s right, if any, to
continue to serve the Company and its subsidiaries as an officer, employee, or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a Participant under the Plan.
     10.13 Disclosure Obligations. None of the Company, its subsidiaries or the
Administrator shall have any duty or obligation to disclose affirmatively to a
record or beneficial holder of Common Stock or an Award, and such holder shall
have no right to be advised of, any material non-public information regarding
the Company or any of its subsidiaries at any time prior to, upon or in
connection with receipt or the exercise of an Award or the Company’s purchase of
Common Stock or an Award from such holder in accordance with the terms hereof.
     10.14 Unfunded Status of Plan. This Plan is intended to be an “unfunded”
plan for incentive compensation. The Administrator may authorize the creation of
trusts or other arrangements to satisfy the obligations created under this Plan
to deliver Common Stock or make payments, provided that, unless the
Administrator otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.
     10.15 Code Section 409A. Any Restricted Stock, ISO, NQSO or SAR Award
granted pursuant to this Plan is intended to be exempt from the application of
Code Section 409A, and the Plan and the terms of such Awards shall be
interpreted accordingly. With respect to any Award granted under the Plan that
constitutes “deferred compensation” under Code Section 409A, if any provision of
the Plan or an Award contravenes any regulations or Treasury guidance in effect
under Code Section 409A or could cause an Award to be subject to the penalties
and interest under Code Section 409A, such provision of the Plan or Award shall
be modified to maintain, to the maximum extent practicable, the original intent
of the applicable provision without violating Code Section 409A.

13



--------------------------------------------------------------------------------



 



     10.16 Governing Law. The validity, construction, and effect of the Plan
shall be determined in accordance with the laws of the State of Delaware (other
than its law respecting choice of law).
ARTICLE 11
DEFINITIONS
     11.1 Change of Control. Unless otherwise provided in an Award agreement,
the term “Change of Control” means:
     (a) any Person (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding securities (provided, however, that if any Person is considered
to own more than 50% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person is not considered to cause a
change in the ownership or control of the Company);
     (b) during any period of twelve consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c) or (d), or
(ii) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of the
shareholders or a vote of at least three-fourths (3/4) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board;
     (c) the consummation of any merger, consolidation, plan of arrangement,
reorganization or similar transaction or series of transactions in which the
Company is involved, other than such a transaction or series of transactions
that would result in the shareholders of the Company immediately prior thereto
continuing to own (either by remaining outstanding or by being converted into
voting securities of the surviving entity) more than 50% of the combined voting
power of the securities of the Company or such surviving entity (or the parent,
if any) outstanding immediately after such transaction(s) in substantially the
same proportions as their ownership immediately prior to such transaction(s); or
     (d) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a liquidation of the
Company into a wholly owned subsidiary (provided, however, that a transfer of
assets by the Company is

14



--------------------------------------------------------------------------------



 



not treated as a change in the ownership of such assets if the assets are
transferred to: (A) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock; (B) an entity of which
the Company owns, directly or indirectly, 50% or more of the total value or
voting power; (C) a Person, or more than one Person acting as a group, that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company; or (D) an entity of which a Person or
group described in clause (C) above owns, directly or indirectly, at least 50%
of the total value or voting power).
As used in this Section 11.1, the term “Person” (including a “group”), has the
meaning assigned to such term for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (or any successor section thereto).
     11.2 Deferral Election Form. The term “Deferral Election Form” means the
form supplied and approved by the Administrator that the Participant submits to
the Administrator to make a deferral election under Section 5.7(d).
     11.3 Disability. Unless otherwise provided in an Award agreement, the term
“Disability” means (a) a Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (b) the
Participant’s receipt of income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company due to any medically determinable physical or mental impairment which
can be expected to last for a continuous period of not less than 12 months, both
as determined by the Committee.
     11.4 Fair Market Value. The term “Fair Market Value” means, as of any given
date, the fair market value of the Common Stock as determined by the
Administrator in accordance with Code Section 409A. Unless otherwise determined
by the Administrator, the Fair Market Value per share of Common Stock shall be
the closing sale price per share of Common Stock on the New York Stock Exchange
(or the principal stock exchange or market on which the Common Stock is then
traded) on the date as of which such value is being determined or the last
preceding day on which a sale was reported.
     11.5 Specified Distribution Date. The term “Specified Distribution Date”,
as used with respect to a Deferred Stock Unit deferred by a Participant in
accordance with Section 5.7(d), means the date specified by the Participant on
the applicable Deferral Election Form as the date such Deferred Stock Unit shall
be paid to the Participant. The Specified Distribution Date with respect to a
Deferred Stock Unit must be the last business day of a calendar year following
the calendar year in which such Deferred Stock Unit is granted. Notwithstanding
the foregoing, (i) in the case of a Participant who is a non-employee director
of the Company or any designated subsidiary, the Specified Distribution Date
with respect to a Deferred Stock Unit shall not be earlier than the last
business day of the second calendar year and no later than the last business day
of the seventh calendar year following the calendar year in which such Deferred
Stock Unit is granted and (ii) in the case of each other Participant not
described in

15



--------------------------------------------------------------------------------



 



clause (i) above, such Specified Distribution Date shall be no later than the
last business day of the fifth calendar year following the calendar year in
which such Deferred Stock Unit is granted.
     11.6 Termination of Employment. The term “Termination of Employment” means
a termination of the Participant’s employment or service with the Company or its
subsidiary or affiliate (regardless of the reason therefor) that constitutes a
“separation from service” as defined in Code Section 409A or applicable
regulations or other guidance in effect thereunder.
     The undersigned hereby certifies that this Patriot Coal Corporation 2007
Long-Term Equity Incentive Plan was adopted by the Board at its meeting on
October 12, 2007.

                  By:   Richard M. Whiting         Title:   President & Chief
Executive Officer         Date:   October 22, 2007      

16